 In theMatter ofALABAMADRYDOCK & SHIPBUILDINGCo.andINDUS-TRIAL UNIONOFMARINE AND SHIPBUILDING WORKERS OFAMERICA)-LOCAL No. 18In theMatter ofALABAMADRYDOCK & SHIPBUILDINGCO.andLOCAL-METAL TRADESCOUNCIL OFMOBILE,ALABAMACases Nos. R-472 and R-473.-Decided February 8, 1938Shipbuilding and Repairing Industry-Investigation of Representatives:con-troversy concerning representation of employees : rival organizations ; refusal.by employer to recognize either of rival organizations as exclusive representatiN eof its employees ; controversy concerning unit appropriate for collective bar-gaining-UnitAppropriate for Collective Bargaining:plant-wide; wage differ-entials;occupational differences-Elect,on,Ordered:pay-rollperiod selected-which will insure eligibility to greatest possible number of employees.Mr. Berdon M. Bell,for the Board.Mr. Harry H. Smith,of Mobile, Ala., for the Company.Mr. A. P. SmithandMr. C. H. Poe,both of Mobile, Ala., for theMetal Trades Council.Mr. Yelverton Cowherd,of Birmingham, Ala., for the IndustrialLUnion.Mr. Walter T. Nolte,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 5, 1937, Industrial Union of Marine and Shipbuilding-Workers of America, Local No. 18, herein called the Industrial Union,.filedwith the Regional Director for the Fifteenth Region (NewOrleans, Louisiana) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of Ala-bama Drydock and Shipbuilding Company, Mobile, Alabama, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 6,.1937, Local Metal Trades Council of Mobile, Alabama, herein calledthe Metal Trades Council, filed a similar petition.On November 6,,149 150NATIONAL LABOR RELATIONS BOARD1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Sections3 and 10 (c) (2), of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered a consolidation of the-two cases for the purpose of hearing, and also ordered an investiga--tion and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On November 6, 1937, the Regional Director issued a notice of-hearing, copies of which were duly served upon the Company, uponthe Industrial Union, and upon the Metal Trades Council. Pursuantto the notice, a hearing was held on November 26, 1937, at Mobile,Alabama, before William P. Webb, the Trial Examiner duly desig-nated by the Board. The Board, the Company, and the IndustrialUnion were represented by counsel, and the Metal Trades Council,by its representatives.All participated in the hearing.Full oppor-tunity to be heard, to examine and to cross-examine witnesses, and-to introduce evidence bearing on the issues was afforded all parties.-During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and finds-that no prejudicial errors were committed.The rulings are hereby.affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company was incorporated under the laws of the State ofAlabama on January 1, 1917. Its principal office and the two dry--docks which it owns and operates are all located at Mobile, Alabama.While the Company's major.activity is the repair of ships of all kinds.and sizes, including ocean-going passenger and cargo ships up to10,000 tons, it also builds barges for the transportation of freight onthe Mississippi, the Gulf of Mexico, and the South Atlantic seaboard.According to a stipulation executed by the Company and introducedin,evidence,' "A few of these (barges) are used in interstate com-mnerce".The Company repairs a considerable number of foreignships, including British, German, and Russian. In the stipulationreferred to above, the Company stated that it was engaged in repair--ing and overhauling ships which are used in transporting passengersand freight in interstate and foreign commerce.During the pastyear the Company has overhauled or repaired 226 ships and built 19-barges.'Board's Exhibit No. 2. DECISIONS AND ORDERS151Of the materials, equipment, and machinery used in the construc-tion of barges, 2 per cent on the basis of cost is obtained outside theState of Alabama. Less than five per cent of the machinery, equip-ment, and materials used in the repair of ships is purchased outsidethe State.In the past year a total of approximately 761 out-of-Stateshipments have been received from rail, ship, truck, and air lines.The Company is the only drydock and shipbuilding concern in theport of Mobile, Alabama, with adequate facilities for handling thelarger ships plying the Gulf waters in that vicinity.H. THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of Amer-ica,Local No. 18, is a labor organization affiliated with the Com-mittee for Industrial Organization, admitting to its membership allemployees of the Company in the port of Mobile, Alabama, engagedin mechanical trades pertaining to ship repairing and shipbuilding,excluding clerical and office wor'iels, draftsmen, checkers, timekeep-ers, foremen, and other supervisory officials, and all employees re-ceiving pay by the week or month on a salary basis.Local Metal Trades Council of Mobile, Alabama, is a labor organi-zation affiliated with the American Federation of Labor, which doesnot admit individuals -to its membership directly. It is composedof the elected representatives of the locals of 11 international unionsall of which are affiliated with the American Federation of Labor.These unions are : International Brotherhood of Boilermakers, IronShipbuilders,Welders and Helpers of America; International Broth-erhood of ElectricalWorkers; International Union of OperatingEngineers; International Association of Machinists; United Associ-ation of Journeymen Plumbers and Steam Fitters; United States andCanada Amalgamated Association of Sheet Metal Workers; UnitedBrotherhood of Carpenters and Joiners; Brotherhood of Painters,Decorators and Paper Hangers of America; International Union of*Common Labor ; Heat and Frost Workers ; and International Broth-erhood of Blacksmiths.Through membership in one of the 11unions, all employees of the Company in the port of Mobile, Ala-bama, excluding office, clerical, and supervisory employees, may berepresented on the Metal Trades Council.III. THEQUESTION CONCERNING REPRESENTATIONOn August 14, 1937, the Metal Trades Council addressed a letterto the Company asking recognition as the exclusive collective bar-gaining agent for its employees.The Company's letter of reply,dated August 20, 1937, reads in part as follows :Although we have no knowledge as to how many of our em-ployees you may represent, nevertheless, we shall be willing to80535-38-11 152NATIONAL LABOR RELATIONS BOARDconfer with you as representing only such of our employees as,have authorized you to do so.The Industrial Union sent a letter to the Company on October 6,1937, making a request similar to that previously made by the MetalTrades Council and asserting representation of a majority of theemployees, to which the Company replied on October 11, 1937, inlanguage almost identical with that quoted above from the letterof August 20, 1937.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECTOF TILE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe petition of the Industrial Union recites that it considers allemployees of the Company in the port of Mobile, Alabama, exclud-ing clerical and office workers, draftsmen, checkers, timekeepers,foremen and other supervisory officials, and all employees receivingpay by the week or month on a salary basis, as constituting a unitappropriate for the purposes of collective bargaining.The Metal Trades Council, in its petition, claims that all employeesof the Company, excluding supervisory officials, constitute an appro-'priate unit.It appears from the evidence that the two organizations consid-ered their respective claims for an appropriate unit in conflict only'with respect to the inclusion or exclusion of the office and clericalforce and thus both are claiming an industrial, plant-wide unit.The Industrial Union stated that office and clerical workers werenot eligible to membership in its organization and maintained thatsuch employees should be excluded from the bargaining unit.TheMetal Trades Council argued for the inclusion of all but supervisoryofficials in the appropriate unit; advancing as its reason for suchposition that the office and clerical workers, while not eligible formembership in any of the organizations currently represented on theMetal Trades Council, would be eligible for such representation'whenever they became properly organized on their own account. DECISIONS AND ORDERS153'There is admittedly no form of organization among such employeesof the -Company at the present time and there is no evidence thateither labor organization has been chosen by any of them as theirrepresentative for collective bargaining. In view of the existingsituation, it would appear to be inadvisable for us to deviate fromour general policy of excluding clerical and office workers from abargaining unit which is made up principally of workers engagedin production.It appears from the evidence that the Company has a class ofemployees known as leadermen. The Industrial Union attempted toestablish through the testimony of a veteran employee that the pow-ers and duties of leadermen are such as to place them within thecategory of supervisory employees, thereby excluding them from theappropriate unit as defined by both labor organizations.The MetalTrades Council offered no evidence on this point other than throughcross-examination of the Industrial Union's witness.Neither labororganization specifically excludes leadermen from its membership-In the stipulation entered into with the Board,2 the Company listed!10 leadermen among a total of 1911 employees.The position of a leaderman is in the nature of a gang boss or leaderof a gang of men. No leaderman is continually at the head of thesame gang of workmen, both because gangs are formed and brokenup according to the nature and extent of the work in the yards fromtime to time and because most leadermen act in that capacity onlypart of the time.No leaderman has the power to hire or discharge.In fact, discharges apparently result only when a series of com-plaints against an employee have been made to the foremen by vari-ous leadermen with whom lie has worked. From the testimony itappears that there are two types of leadermen, those paid on anhourly basis and those paid on a salary basis.Hourly paid leader-men spend part of their time working as ordinary employees. Theywork as leadermen only when the number of gangs in the yards in-creases to such an extent that some gangs are without leadermen.When working as ordinary employees, so-called leadermen have nounusual rights and privileges other than possible preference withregard to employment.Hourly paid leadermen may be temporarilylaid off during slack periods along with ordinary employees. Sal-aried leadermen, however, have a more permanent status.Theynever work as ordinary employees, they are the only employees work-ing steadily as leadermen, and they are not subject to temporarylay-offs because of fluctuation in work.While there is often no sub-stantial difference between salaried and hourly paid employees with.respect to collective bargaining, it appears in the instant case that13 Board's Exhibit No. 2. 154NATIONAL LABOR RELATIONS BOARDthe status of the salaried leadermen is such as to give them interestsdiffering from those shared by hourly paid leadermen and all otheremployees and which relate them more closely to the management.We feel, therefore, that salaried leadermen should be excluded fromthe bargaining unit, but that the hourly paid leadermen should beincluded therein.The Industrial Union, in its petition, claims that all employees paidon a salary basis should be excluded from the appropriate unit.Noevidence was offered to show what, if any, employees would be therebyexcluded.Nor was any testimony introduced to show that the basisof payment alone constituted a sufficient ground for exclusion of em-ployees from the bargaining unit.We find, therefore, that, in de-scribing the appropriate unit, words excluding all employees paidon a salary basis should not be used.We find that all employees of the Company in the port of Mobile,Alabama, excluding clerical and office workers, draftsmen, checkers,timekeepers, leadermen paid on a salary basis, foremen and othersupervisory officials, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Industrial Union began organizing the Company's plant inJanuary 1937. It claims 700 members among employees of theCompany and an additional 100 authorizations to act as collectivebargaining agent.No membership cards or authorizations wereoffered in evidence.The Metal Trades Council has been in existence four or five years,during which time some of the organizations represented by it havehad members in the employ of the Company. An intensive organi-zation drive was begun by the Metal Trades Council in March 1937.It claims to represent 675 of the Company's employees by member-ship or authorization.No written evidence to substantiate this claimwas offered.That there is overlapping of membership and authorized repre-sentation is admitted by both labor organizations.We find that an election by secret ballot is necessary to determinethe proper representatives for collective bargaining and thus resolvethe question concerning representation.The, record indicates a lack of agreement between the Company andthe two labor organizations on the proper method for determiningeligibility to vote in the election.'Since- all of the Company's busi-ness isdone on a single job contract basis, the number of employees DECISION'S AND ORDERS155actually working is constantly fluctuating according to the amountof work in the yards.The weekly pay-roll sheets show not only thenames of all persons who have earned wages during the precedingseven days but also the names of all other persons whom the Com-pany considers currently available for employment, if and when suffi-cient work is available.An attempt is made by the Company to di-vide the work as evenly as possible among all persons whose namesappear on the pay-roll sheets.However, it is possible for an indi-vidual's name to remain on the pay roll for weeks or even monthswithout his having earned any wages whatever. It is customary forthe Company to revise its pay-roll sheets every six or eight months,removing therefrom the names of all individuals who have earned nowages since the last preceding revision.The last of such revisionsprior to the date of the hearing was April 1, 1937.In view of this pay-roll situation the two labor organizationsagreed that those persons who appear as having earned wages be-tween July 15 and August 15 and between August 15 and September15, 1937, should be eligible to vote in the event that the Board orderedan election.In justification of this method for determining eligibil-ity, it was stated that the period chosen was one during which repre-sentatives of the two organizations contacted the largest number ofpersons in the Company's employ and that any other period would beunfair to both of them.The Company objected to the proposed method, maintaining that,because of the constant fluctuation and rotation of employment, alonger period was necessary to prevent the exclusion of interestedindividuals.A period of six months was set as a necessary minimumby the Company.A period beginning with April 1, 1937, and end-ing with the date of the hearing would be acceptable to it.TheCompany's contention was that the period chosen by the labor organ-izations might exclude individuals who had been with the Companyfor some time but who did not happen to work during that two-monthperiod.Itwas also stated that a substantially greater number ofindividuals would be included by taking a six-month rather than atwo-month period.An additional factor affecting this question is the somewhat seasonalnature of the Company's business. Summer months are generally.slack periods while activity is at its highest during the winter.Thereis evidence that August 1937, was above the average for that monthbut not equal to an ordinary winter month.Pay rolls for the weeksending August 18, 25, September 1, 8, and 15,'1937, which were sub-mitted in evidence by the Company, show that employment in thosefive weeks was respectively 1421, 1340, 1329, 1245, and 1249.The totalnumber of different individuals who earned wages during the period 156NATIONAL LABOR RELATIONS BOARDis approximately three-fourths of the total of names carried on thepay rolls at that time.Under the circumstances it appears that neither the method pro-posed by the labor organizations nor the method contended for bythe Company will insure absolute accuracy in the determination ofeligibility for voting.However, absolute accuracy is probably un-attainable here.Our problem is to adopt a period of time which-willbe likely to insure eligibility to the greatest possible number of em-ployees having a direct and substantial interest in the choice of repre-sentatives.We feel that, while the periods chosen by the labor or-ganizations may be too short,there is nothing in the record to indi-cate that a six-month period is the absolute minimum.We thereforeadopt the pay rolls of the Company for the weeks ending June 16,1937 to October 13, 1937, inclusive, as proper for use in determiningeligibility to vote.Those eligible to vote shall be all persons, otherthan clerical and office workers, draftsmen,checkers,timekeepers,leadermen paid on a salary basis, foremen and other supervisoryofficials,whose names appear upon the aforesaid pay rolls of theCompany as having earned wages during any week for work in theport of Mobile, Alabama.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Alabama Drydock and Shipbuilding Com-pany, Mobile, Alabama,within the meaning of Section 9 (c) andSection 2(6) and(7) of the National Labor Relations Act.2.All employees of Alabama Drydock and Shipbuilding Companyin the port of Mobile, Alabama,excluding clerical and office workers,draftsmen,checkers,timekeepers,leadermen paid on a salary basis,,foremen and other supervisory officials, constitute a unit appropriatefor the purposes of collective bargaining,within the meaning of Sec-tion 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY DIRECTEDthat, as part of the investigationauthorizedby theBoard to ascertain representatives for collective bargainingwith Alabama Drydock and Shipbuilding Company,Mobile, Ala-bama, an election by secret ballot shall be conducted within fifteen DECISIONS AND ORDERS157(15) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Fifteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall persons,other than clerical and office workers, draftsmen,checkers,timekeepers,leaderinen paid on a salary basis,foremen and other-supervisory officials, whose names appear upon the pay rolls of theCompany for the weeks ending June 16, 1937 to October 13, 1937,inclusive,as having earned wages during,any week for work in theport of Mobile, Alabama, to determine whether they desire to berepresentedby theIndustrialUnionofMarine and ShipbuildingWorkers ofAmerica, Local No. 18, or by Local Metal Trades Councilof Mobile, Alabama, for the purposes of collective bargaining, or by-neither.